IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE )

v. § I.D. No. 1102005390
THEODORE JACKSON, ))

Defendant. §

Submitted: May 16, 2018
Decided: June 11, 2018

Upon Defendant’s Motion for Postconviction Relief
SUMMARILY DISMISSED.

M

Theodore Jackson, pro se, Smyrna, DE.

John W. Downs, Esquire, Maria T. Knoll, Esquire, Deputy Attorneys General,
Depal“cment of Justice, 820 N. French St., Wilmington, Delaware, Attorneys for the
State.

WHARTON, J.

This llth day of June, 2018, upon consideration of Defendant’s Motion for
Postconviction Relief and the record in this matter, it appears to the Court that:

1. Defendant Theodore Jacl580 A.2d 552, 554 (Del. 1990).

'*‘Id.

19 Super. Ct. Crim. R. 61(i)(1).

20 Super. Ct. Crim. R. 61(i)(2); Super. Ct. Crim. R. 61(d)(2).

4

procedurally defaulted unless the movant can show “cause for relief” and
“prejudice from [the] violation.”21 Grounds for relief formerly adjudicated in the
case, including “proceedings leading to the judgment of conviction, in an appeal, in
a post-conviction proceeding, or in a federal habeas corpus hearing” are barred.22

5. The bars to relief do not apply either to a claim that the court lacked
jurisdiction or to a claim that pleads with particularity that new evidence exists that
creates a strong inference of actual innocence23 or that a new retroactively applied
rule of constitutional law renders the conviction invalid.24

6. The Motion was filed in 2018. Jackson’s conviction became final in
2012. Thus, the Motion is time barred since it was filed more than a year after his
conviction became final.25 Further, Jackson’s claim of actual innocence is
insufficient to lift the bar. A claim of actual innocence must allege with
particularity that new evidence exists that creates a strong inference of actual
innocence26 Here, Jackson does nothing more than incant the words “actual
innocence” without invoking any new evidence Moreover, the record precludes
any attempt by Jackson to establish actual innocence At his plea hearing, Jackson

acknowledged that he committed the two offenses to which he pled guilty.27 At his

 

2' Super. Ct. Crim. R. 61(i)(3).

22 Super. Ct. Crim. R. 61(i)(4).

22 Super. Ct. Crim. R. 61(i)(5).

24 Super. Ct. Crim. R. 61(d)(2)(i) and (ii).

25 Super. Ct. Crim. R. 61(i)(1).

26 Super. Ct. Crim. R. 61(i)(5).

27 Transcript November 14, 2011 Plea Hearing at 5-8.

5

sentencing, he said more: “On January 30th around like 11:15 p.m., l was leaving
Sonoco located on Maryland Avenue. When I was leaving, l committed a robbery.
At the time, Ipanicked. I was high off Xanex and pills.”28 “I fired with a .38
Smith and Wesson one time, He fell back. I got frightened.”29 “I know l was
wrong for what I did. . .I took a gentleman from them.”30 When asked if he acted in
self-defense, Jackson said, “No Your Honor. I was telling you that I shot him
during the robbery.”31 There being no sufficient actual innocence claim, the
motion is barred.

7. Since the Motion is untimely, the Court declines to appoint
postconviction counsel for Jackson.32

8. Jackson also claims that his sentence was illegal and/or excessively
long. The sentence was within the sentencing ranges for the crimes to which he
pled guilty. Therefore, it is not illegal. His claim that it is too harsh, even if it
were not time-barred, is not a proper subject for a Rule 61 motion and has been
address in his various sentence modification motions, which themselves are barred

because they are repetitive and untimely,33

 

28 Transcript June l, 2012 Sentencing Hearing at 14.
29Id.

3°Ial. at 15.

3lIal. at 16,

22 Super. Ct. Crim. R. 61(e)(3).

33See Super. Ct. Crim. R. 35.

9. Summary dismissal is appropriate if it plainly appears from the motion
for postconviction relief and the record of prior proceedings in the case that the
movant is not entitled to relief.34 Here, it is plain to the Court from the Motion that
Jackson is not entitled to relief`.

Therefore, since it plainly appears from Motion for Postconviction Relief
and the record in this case that Jackson is not entitled to relief, the Motion for
Postconviction Relief is SUMMARILY DISMISSED.

IT IS SO ORDERED.

 

Ferr` ‘ W. thirlori, J.

cc: Prothonotary
cc: Investigative Services

 

24 Super. Ct. Crim. R. 61(d)(5).